Opinion issued September 24, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-13-00443-CV
                           ———————————
                        LYDELL FOSTER, Appellant
                                       V.
   GEICO INDEMNITY INSURANCE COMPANY, AS SUBROGEE OF
                 LEWIS MELTON, Appellee


            On Appeal from the County Civil Court at Law No. 4
                          Harris County, Texas
                      Trial Court Case No. 1019866


                         MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss the appeal. No opinion has

issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2